Case 13-44716        Doc 36     Filed 10/15/18     Entered 10/15/18 09:13:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 44716
         John Lee Green, Sr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/18/2013.

         2) The plan was confirmed on 02/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/15/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $2,329.96.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-44716             Doc 36         Filed 10/15/18    Entered 10/15/18 09:13:29                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $78,280.00
           Less amount refunded to debtor                              $3,610.45

 NET RECEIPTS:                                                                                           $74,669.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $2,983.10
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $6,983.10

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Americredit Financial Ser Inc           Secured       29,800.00     30,205.19        30,205.19      30,205.19    3,174.13
 Chicago Municipal Employees CU          Unsecured      1,500.00            NA               NA            0.00        0.00
 Chicago Municipal Employees CU          Unsecured         600.00           NA               NA            0.00        0.00
 City of Chicago Department of Finance   Secured           800.00        172.00           172.00        172.00         4.73
 City of Chicago Department of Finance   Secured        2,400.00           0.00         2,400.00           0.00        0.00
 Comcast                                 Unsecured         200.00           NA               NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         500.00      1,171.93         1,171.93      1,171.93         8.80
 Cook County Collectors                  Secured        3,100.00            NA               NA            0.00        0.00
 Cook County Dept. of Revenue            Priority          200.00           NA               NA            0.00        0.00
 Cook County Treasurer                   Secured        5,500.00       2,212.93         2,212.93           0.00        0.00
 ELM Limited Ltd.                        Secured        1,750.00            NA               NA            0.00        0.00
 Great American Finance Company          Secured        1,106.00         725.00           725.00        725.00       11.40
 Great American Finance Company          Unsecured            NA           0.00           391.16        391.16         2.01
 Illinois Department of Healthcare       Priority            0.00           NA               NA            0.00        0.00
 Internal Revenue Service                Secured       25,400.00     27,744.59        27,744.59      27,744.59    1,689.02
 Internal Revenue Service                Unsecured      3,100.00           0.00             0.00           0.00        0.00
 Narain Sawlani                          Unsecured          10.00           NA               NA            0.00        0.00
 Peoples Energy Corp                     Unsecured      1,000.00         219.40           219.40        219.40         1.48
 S Taylor                                Priority          550.00           NA               NA            0.00        0.00
 Springleaf Financial Services           Unsecured            NA       1,338.94         1,338.94      1,318.98         6.86
 Springleaf Financial Services           Secured        2,600.00       2,138.94           800.00        800.00       39.77




UST Form 101-13-FR-S (9/1/2009)
Case 13-44716        Doc 36      Filed 10/15/18     Entered 10/15/18 09:13:29             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $30,205.19         $30,205.19           $3,174.13
       All Other Secured                                 $34,054.52         $29,441.59           $1,744.92
 TOTAL SECURED:                                          $64,259.71         $59,646.78           $4,919.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,121.43          $3,101.47             $19.15


 Disbursements:

         Expenses of Administration                             $6,983.10
         Disbursements to Creditors                            $67,686.45

 TOTAL DISBURSEMENTS :                                                                     $74,669.55


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
